I concur in the conclusion reached by Mr. Justice Shaw, and generally with what he says in reference to the power of the state, acting through a commission, to sell *Page 254 
certain of its tide-lands, reserving no part of the fee nor dominion over them for purposes of navigation and fishery. I do not wish to be understood, however, as assenting to the reasoning and conclusions in People v. California Fish Co.,166 Cal. 575, [138 P. 79], and the other cases disposing of the title to the tide-lands at San Pedro and in that vicinity. In other words, I still completely concur in the views of Mr. Justice Henshaw expressed in the dissenting opinion in People
v. Southern Pac. B. R. Co., 166 Cal. 621, [138 P. 94].
Lorigan, J., concurred.